Title: From George Washington to John Jay, 30 June 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters New Windsor June 30th 79.
        
        Col. Morgan of the Virginia troops, who waits on Congress with his resignation will have the honor of delivering you this—I cannot in justice avoid mentioning him as a very valuable officer who has rendered a series of important services and distinguished himself upon several occasions. I have the honor to be With the greatest respect & esteem Yr Excellency’s Most Obedt ser.
        
          Go: Washington
        
      